GATES, J.
This is a companion case to No. 5548, Miller v. Queen City Fire Ins. Co., 199 N. W. 455, 47 S. D. 379; in which the opinion is handed down herewith. The appellant here was one of the coinsurers with the appellant there.' The only differ-*386ence between this case and that is in the amount of insurance carried. The principles involved herein are the same and this case is governed by the decision in that case.
The judgment is reversed and [he cause is remanded for further proceedings in harmony with that opinion.
Note. — Reported in 199 N. W. 457.